Name: Commission Regulation (EEC) No 262/82 of 3 February 1982 on the sale at a price fixed in advance of dried figs held by the Greek storage agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2. 82 Official Journal of the European Communities No L 27/ 15 COMMISSION REGULATION (EEC) No 262/82 of 3 February 1982 on the sale at a price fixed in advance of dried figs held by the Greek storage agency HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 4 to 28 February 1982, the Greek storage agency whose name and address are given in Annex I hereto shall undertake the sale of dried figs from the 1981 /82 harvest, the quantites, qualities and prices of which are stated in Annex II hereto . 2. The sale shall take place pursuant to the provi ­ sions of Regulation (EEC) No 3263/81 , and in parti ­ cular Articles 2 to 5 thereof. 3 . Applications to purchase must be submitted in writing to the storage agency in question at the head ­ quarter of IDAGEB, 5 Acharnon Street, Athens, Greece . 4. Information on the quantities and places where the products are stored may be obtained by those concerned from the address given in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), and in particular Article 6 (2) thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 2194/81 , the Greek storage agency has bought in substantial quantities of dried figs during the 1981 /82 marketing year ; Whereas the situation on the market for dried figs requires that the storage agency undertakes sales on special terms as laid down by Regulation (EEC) No 3263/81 (4) and the procedure of sale at a price fixed in advance appears to be the most appropriate for disposal of the products in question on the best terms ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 30. 4. 1981 , p . 10 . (3) OJ No L 214, 1 . 8 . 1981 , p . 1 . 4) OJ No L 329, 17. 11 . 1981 , p. 8 . No L 27/ 16 Official Journal of the European Communities 4 . 2 . 82 ANNEX I Storage agency referred to in Article 1 of this Regulation SYKIKI Kalamata, Krites Street 13, Greece ANNEX II Quantities, qualities and prices of the dried figs referred to in Article 1 (a) total quantity : 2 000 tonnes (b) qualitites :  quality A (Extra) 57-36 ECU/ 100 kg  quality B 51-28 ECU/100 kg  quality C 46-56 ECU/100 kg  quality D 35-76 ECU/100 kg